C. A. 5th Cir. Application for stay of execution of sentence of death, presented to Justice Scalia, and by him referred to the Court, denied. Certiorari denied.
Justice Stevens would grant the application for stay of execution.
Justice Sou-ter and Justice Ginsburg would grant the application for stay of execution and the petition for writ of certiorari, vacate the judgment, and remand the case for further consideration in light of Williams v. Taylor, 529 U. S. 362 (2000).
Justice Breyer would grant the application for stay of execution and the petition for writ of certiorari.